Citation Nr: 1454839	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a colon disability.

3.  Entitlement to service connection for a rectum disability.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acoustic neuroma, claimed as a brain tumor.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 and July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of claims for service connection for a colon disability and a rectum disability, and whether new and material evidence had been received to reopen claims for entitlement to service connection for a skin disability and acoustic neuroma. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a colon disability and rectum disability, and whether new and material evidence had been received to reopen claims for entitlement to service connection for a skin disability and acoustic neuroma have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2011 and December 2011 the Veteran submitted claims for service connection for a colon disability and rectum disability, and claims that new and material evidence had been submitted to reopen claims for service connection for an acoustic neuroma and a skin disability.  A July 2012 rating decision denied those claims.  The Veteran filed a notice of disagreement with that rating decision in August 2012, and perfected an appeal of these issues in October 2013.  

In an October 2014, the Veteran submitted a statement that he wished to withdraw all of the claims for service connection on appeal except for the claim for bilateral hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

As a result of the Veteran's withdraw of these appeals, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn the claims for service connection for a colon disability and rectum disability, and whether new and material evidence had been submitted to reopen claims for entitlement to service connection for an acoustic neuroma and a skin disability, and the Board does not have jurisdiction to review those appeals, and they are dismissed.


ORDER

Entitlement to service connection for a colon disability is dismissed.

Entitlement to service connection for a rectum disability is dismissed.

The claim that new and material evidence has been submitted to reopen a claim for service connection for an acoustic neuroma, claimed as a brain tumor, is dismissed.

The claim that new and material evidence has been submitted to reopen a claim for service connection for a skin disability is dismissed.


REMAND

The Veteran asserts that he has bilateral hearing loss as a resulted of noise exposure during service.  The Board concedes acoustic trauma during service, as the RO has granted service connection for tinnitus based on noise exposure during service. 

The Veteran's service medical records show no indication of bilateral hearing loss or significant thresholds shifts in service audiology examinations.

A May 1995 VA medical record shows that the Veteran had a comprehensive hearing test conducted.  However, no results or record of this test were associated with the claims file.

An April 2007 VA medical record shows that the Veteran reported being deaf in the left ear.

A May 2007 VA medical record shows that the Veteran reported that he had brain surgery in 1993 for the removal of a tumor.  An indication that there were no records available was noted.

During the October 2011 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss that met the criteria to be considered a disability by VA.  38 C.F.R. §  3.385 (2014).  The examiner reported that the Veteran's hearing test in service and discharge showed hearing thresholds within normal limits.  Also noted by the VA examiner was that the Veteran's military occupational specialty showed a moderate risk of exposure for hazardous noise.  After service, the Veteran reported that he had a removal of a brain tumor and subsequently loss of hearing in the left ear.  Therefore, the examiner opined that the hearing loss was not caused by or the result of service since thresholds at discharge showed normal hearing.  The VA examiner also noted that the Veteran had civilian noise exposure from brick laying, cranes, and construction, but denied any recreational noise exposure.  

The Board regrets the delay but finds that additional development is required before the Veteran's claim for entitlement to service connection for bilateral hearing loss can be decided.

First, the Board finds that a May 1995 comprehensive hearing test was conducted as shown in the Veteran health profile from the VA Medical Center in Salt Lake City, Utah, but is not associated with the claims file.  Therefore, on remand an attempt to associate those treatment records must be made.

The Board also notes that the Veteran reported that he had hearing loss in his left ear prior to the surgery that removed an acoustic neuroma.  On remand, the Veteran must be asked to identify any private or VA treatment records concerning that procedure and any response should be associated with the claims file.

Additionally, the Board finds that there has been no medical opinion regarding the effects of the Veteran's service-connected tinnitus may have on his bilateral hearing loss.  Therefore, on remand, an opinion and rationale will be requested regarding whether the service connected tinnitus has negatively impacted the Veteran bilateral hearing.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide authorization for VA to obtain medical records from any non-VA health care providers for treatment of acoustic neuroma, claimed as a brain tumor.  Request those records and associate with the record.

2.  Obtain all outstanding VA medical records, not yet associated with the claims file, including all records from the VA Medical Center in Salt Lake City, Utah.  Specifically request records concerning a May 1995 comprehensive hearing test.

3.  Then, schedule the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  The examiner should take into account the Veteran's medical, occupational, and recreational history since service.  A complete rationale for all opinions expressed should be provided.  The examiner must concede acoustic noise exposure in service and note that the Veteran is service-connected for tinnitus.  Any necessary studies should be conducted, and all findings reported in detail.  The examiner should provide the following information:

 (a) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is due to or a result of acoustic trauma during service.
 
 (b) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss prior to the removal of a left acoustic neuroma was due to or a result of acoustic trauma during service.

(c) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is due to or a result of service-connected tinnitus.

(d) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected tinnitus. 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


